COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


DAVID LAMONT MACK
                                         MEMORANDUM OPINION * BY
v.        Record No. 0983-95-1          JUDGE NELSON T. OVERTON
                                             JUNE 11, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                   Russell I. Townsend, Jr., Judge
          Erik P. Gordon (Law Offices of Allen J.
          Gordon, on brief), for appellant.

          Monica S. McElyea, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.


     David Lamont Mack was convicted by a jury of armed robbery

in violation of Code § 18.2-58 and use of a firearm in the

commission of a robbery in violation of Code § 18.2-53.1.    He

argues on appeal that the trial judge erred in admitting evidence

of another robbery charge against Mack and its accompanying

confession.

     Evidence of other crimes need not bear such an exact

resemblance to the crime on trial as to constitute a "signature";

it need only bear "a singular strong resemblance to the pattern

of the offense charged."   Spencer v. Commonwealth, 240 Va. 78,

90, 393 S.E.2d 609, 616 (1990) (quoting United States v. Hudson,

884 F.2d 1016, 1021 (7th Cir. 1989)).    The evidence will be

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
admitted "where the other incidents are 'sufficiently

idiosyncratic to permit an inference of pattern for purposes of

proof,' thus tending to establish the probability of a common

perpetrator."   Id.

     Upon review of the record, construing the evidence in the

light most favorable to the Commonwealth and granting to it all

reasonable inferences fairly deducible therefrom, we cannot say

that the decision below was plainly wrong or unsupported by the

evidence.
     Accordingly, the convictions are affirmed.

                                             Affirmed.




                              - 2 -